Citation Nr: 0020934	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic 
neuropsychiatric disability, claimed as post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Jose A. Juarvez, M.D., Consulting Psychiatrist



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to 
January 1964.

This case returns to the Board of Veterans' Appeals from an 
Order dated in November 1999, by the United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  This appeal originates 
from a decision by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
1997, the Board denied the appellant's petition to reopen the 
claim for service connection for a chronic neuropsychiatric 
disorder claimed as PTSD and he appealed that decision to the 
Court.



REMAND

In November 1999, the Court issued a Memorandum Decision 
which granted the Secretary's Motion To Remand and to Stay 
Proceedings and vacated the November 1997, decision by the 
Board.  In that Motion, Counsel for the Secretary for the 
appellant concluded that a remand was required in this case 
in light of the recent decision in Hodge v. West, 155 F3d 
1356 (Fed. Cir. 1998).  It was noted that the Board's 
determination that the appellant did not present new and 
material evidence relied on the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), which was invalidated 
by the Federal Circuit in Hodge.  Accordingly, it was found 
that the Board's decision should be vacated and the case 
remanded for application of the regulatory definition of new 
and material evidence as found within 38 C.F.R. § 3.156(a).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

In Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court provided a standard, adopted from a District Court 
decision pertaining to Social Security benefits, for 
determining whether evidence submitted by a claimant was 
"new and material".  See Chisholm v. Secretary of Health & 
Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 1989).  
Although a definition of new and material evidence at that 
time recently had been promulgated by VA, the Court stated 
that the VA regulation was not "inconsistent" with the 
standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In Hodge, the Federal Circuit held that the Court overstepped 
its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation, and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard previously adopted by the Court in Colvin, and 
more fully defined and explained in subsequent decisions of 
the Court, required the Board to perform a two-step analysis 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  First, the Board must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Ibid; see also 
Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995) (en banc) 
(holding that a denial on the merits and a determination that 
a claim is not well grounded both constitute a 
"disallowance" of a claim).  If it is, the Board must then 
reopen the claim and review the new evidence "in the context 
of" the old to determine whether the prior disposition of 
the claim should be altered.  Manio, 1 Vet. App. at 145; 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991).

The Court held that step one of the Manio two-step process, 
the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. at 283.  The first question is whether the newly 
presented evidence is actually "new" in the sense that it 
was not of record at the time of the last final disallowance 
of the claim and is not merely cumulative of other evidence 
of record.  Ibid.; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is "probative" when it "tend[s] to prove, 
or actually prov[es] an issue."  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Ibid.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (emphasis added).  After reviewing 
the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Recently, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Although prior to Hodge a conclusion 
that new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In its Order, as noted above, the Court remanded this issue 
to the Board "to determine if the new evidence submitted by 
the appellant was material under 38 C.F.R. § 3.156" in 
accordance with the Hodge decision. 

In view of the above necessary action and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1. The appellant and his representative 
should be advised of their right to 
submit additional argument and/or 
evidence.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should readjudicate the 
appellant's petition to reopen the 
claim for service connection for a 
chronic neuropsychiatric disorder 
claimed as PTSD considering the 
provisions of Hodge v. West, 155 F.3d 
1356 (1998) and all evidence submitted 
in support of that petition.

3. If the RO determines that new and 
material evidence has been submitted 
such that the claim is reopened, then 
it must proceed to determine whether 
the claim is well grounded and, if so, 
adjudicate the claim on its merits.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




